LYONS, Judge.
Delivered the resolution of the Court to the following effect:
That the plea of payment was improperly put in by the attorney, instead of pleading the discharge. That this was done through inadvertence, and for want of information. Consequently, that the Court was right in granting the *447new trial,* and allowing the plea; which went to exonerate the defendant altogether, as the death of his testator discharged his estate, from the obligation.
Judgment affirmed, †

[* See 6 Bac. Abr. 671, Gwil, ed. and autho. there cited.]


[† Elliott's ex'rs, v. Lyell, 3 Call, 268; Chandlers ex'rx, v. Neale's ex'rs. 2 H. & M. 124; Atwell's adm'rs, v. Milton, 4 H. &. M. 253; Atwell's admr's. v. Towles, 1 Munf. 175.]